GISTARVE RUFFIN, JR.,                                    No. 68248
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                              Respondent.



                                          ORDER DISMISSING APPEALS

                                 These are pro se appeals from judgments of conviction.
                     Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                                 The notices of appeal were untimely filed. NRAP 4(b); NRS
                     34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                     fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                     871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                     these appeals, and we
                                 ORDER these appeals DISMISSED.




                                                                La       a•
                                             Parraguirre



                     Douglas


                     cc: Hon. Jerome M. Polaha, District Judge
                          Gistarve Ruffin, Jr.
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA

                                                            2
(0) 194 7A    Arlo